Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
1.	Applicant’s election of Group I, claims 1-3, 7, 8 and 10, and PYL1 and PYL6 in the reply filed on May 4, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
	Claims 1-11 are pending.  
Upon further consideration, restriction between Group I and II is withdrawn.  Newly added claim 11 also falls within the scope of rejoined Groups I and II.  Applicant is advised that if any claims including all the limitations of an allowable claim examined here are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Claims 6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Accordingly, claims 1-5, 7, 8, 10 and 11 in conjunction with PYL1 and PYL6 are examined on merits in the present Office action.  
This restriction is made FINAL.


Information Disclosure Statement
2.	Initialed and dated copy of Applicant’s IDS form 1449 filed in the paper of August 5, 2020 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
3.	Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Application No. CHINA 201710917637.0, filed on September 09, 2017 has been received.  
Claim Objections
4.	Claims 1, 2, 3, 4, 5, 7, 10 and 11 are objected to because of the following informalities: 
Claims 1, 2, 4, 5, 7 and 11 are objected for not reciting the full-form of the recitation “PYL”.
In claim 1, part (ii), line 3:  the recitation “combination thereof” reads on more than one claimed performing traits.  Appropriate amendments can overcome this objection for the clarity of the claimed subject matter as a member of the Markush group.  It is suggested to change the recitation “biomass, and a combination thereof” to ---and biomass---
Claims 5 and 11 are objected for having non-elected PYL genes.
In claim 11, the recitation “editing” lacks antecedent basis.
In claim 1, the recitation “the desired characteristics” in part (iii) lacks antecedent basis.-  It is suggested to change the recitation “the desired characteristics” to ---an improved plant trait characteristics---.
In claim 3, line 1: it is suggested to change the recitation “crops” to ---crop plants--- for the clarity of claimed subject matter.
In claim 3, line 2: it is suggested to change the recitation “flowers” to ---flowering plants--- for the clarity of the claimed subject matter.
Claim 10 is objected for being dependent on non-elected claim 9.
In claim 1, it is suggested to insert the recitation ---and--- between parts (ii) and (iii).
In claim 10, it is suggested to insert the recitation ---and--- between parts (i) and (ii).
Claim 11 is objected to under 37 CFR 1.75 as being substantial duplicate of claim 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). In the instant case, claim 11 falls within the scope of the claim 5."
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite in its recitation "improving".  The term "improving" is a relative term which renders the claim indefinite.  The term "improving" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the recitation are unclear.
Claim 3 is rejected under 35 U.S.C. 112(b), as being indefinite in its recitation “preferably” or “more preferably” in line 2, which is confusing since it is unclear whether the claim limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  For example, in the present instance, claim 3 recites the broad recitation “Crops” in line 1 or “flowers” (interpreted as flowering plants) in line 2, and the claim also recites “preferably Gramineae, Leguminosae and Cruciferferae plants, and more preferably rice, corn…..soybeans” which is a narrow limitation.
Dependent claims are rejected because they fail to overcome the deficiencies of the parent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (Written Description)
6.	Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 112 (a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a method for improving a plant, comprising the steps:

Claims 1-4, 7, 8 and 10 are directed to any PYL gene(s) of PYL gene family derived from diverse sources (plant and non-plant sources), whose mutation(s) results in improved plant characteristics.

Claims 5 and 11 are directed to any PYL1 and PYL6 gene(s) of PYL gene family derived from diverse sources (plant and non-plant sources), whose mutation(s) results in improved plant characteristics.
The breadth and scope of claims 5 and 11 encompass a very large genus comprising unknown structures with unknown function.
Applicant’s broadly claimed genus encompasses a genus with unknown species whose structure and function relationship is unknown and not described.
The instant specification, however, only describes transformation of rice plants with recombinant CRISPR/Cas9 vectors targeted to knockout or silence expression of rice endogenous PYL1 and PYL6 genes.  The transgenic mutant plants exhibited improved growth, plant height and grain yield. It is noted that the specification does not describe structure (sequences) of PLY1 and PYL6 genes of rice which were targeted by said CRISPR/Cas9 vectors.  See in particular,   examples 1-5; pages 10-15.
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
 (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also, see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Applicant fails to describe representative species from diverse source and thus their function of improving instantly claimed characteristics upon reducing or eliminating its expression in a plant is either unknown or unpredictable.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse species involved in obtaining the recited or desired functional phenotype.  Applicant’s broadly claimed genus encompasses structures whose function is unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, few primer species (SEQ ID NOs: 1, 2, 9 and 14) are insufficient to describe the claimed genus.  Structure of rice PYL1 and PYL6 sequences are also not described.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written 
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

7.	Claims 1-5, 7, 8, 10 and 11 are rejected are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing a transgenic rice plant cell, transgenic rice plant tissue, a transgenic rice plant and transgenic seed or grain derived thereof, comprising reducing or eliminating rice endogenous PYL1 and PYL6 gene expression by transforming rice cells with a recombinant CRISPR/Cas9 vector targeted to knock-out or silence expression of rice endogenous PYL1 and PYL6 genes, and wherein said transgenic rice plant exhibits improved growth, plant height and grain yield, does not reasonably provide enablement for (i) reducing expression of any PYL gene from any source; (ii) silencing or eliminating expression of PYL1 and PYL6 using any means as encompassed by the breadth and scope of claims; and (iii)  silencing or eliminating expression of PYL1 and PYL6  in a rice plant cell by a method that does not comprise transforming said cell with a CRISPR/Cas9 vector targeted to knock-out or silence expression of rice endogenous PYL1 and PYL6 genes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

(i) genetically engineering a plant cell or a plant tissue, thereby causing mutations in N members of the PYL gene family, wherein N>2; (ii) regenerating the genetically engineered plant cell or plant tissue into a plant and performing a trait testing on a regenerated plant, the trait is selected from the group consisting of: plant height, heading stage, seed dormancy, yield, biomass, and a combination thereof; (iii) based on the results of the trait testing, selecting a plant with the desired trait characteristics, or wherein the mutation includes the reduction of the expression or activity of N members in the PYL gene family, or wherein the plant includes crops, forestry plants, flowers; preferably Gramineae, Leguminosae and Cruciferae plants, and more preferably rice, corn, sorghum, wheat, or soybeans, or wherein the genetic engineering includes gene editing of members of the PYL gene family with multiple sgRNA-mediated Cas9 nucleases, or wherein the gene editing includes gene editing of genes from the PYL gene family of PYL1, and PYL6, or a method for preparing a genetically engineered plant tissue or plant cell, comprising the steps of: introducing mutations in N members of the PYL gene family in a plant tissue or plant cell to obtain the genetically engineered plant tissue or plant cell, wherein N>2, or a method for preparing a transgenic plant, comprising the steps of: regenerating the genetically engineered plant tissue or plant cell prepared by the method into a plant, thereby obtaining a transgenic plant, or a method for producing grain, comprising the steps of: (i) planting a transgenic plant, wherein the transgenic plant is a crop; (ii) harvesting the grain (cereal) of the crop, or wherein the gene editing includes gene are from the PYL gene family of PYL1, and PYL6.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation 
Claims 1-4, 7, 8 and 10 are directed to any PYL gene(s) of PYL gene family derived from diverse sources (plant and non-plant sources), whose mutation(s) results in improved plant characteristics.
Claims 5 and 11 are directed to any PYL1 and PYL6 gene(s) of PYL gene family derived from diverse sources (plant and non-plant sources), whose mutation(s) results in improved plant characteristics.
The instant specification, however, only provides guidance on transformation of rice plants with recombinant CRISPR/Cas9 vectors targeted to knockout or silence expression of rice endogenous PYL1 and PYL6 genes.  The transgenic mutant plants exhibited improved growth, plant height and grain yield.  It is noted that the specification does not describe structure (sequences) of PLY1 and PYL6 genes of rice which were targeted by said CRISPR/Cas9 vectors.  See in particular, examples 1-5; pages 10-15.
The state of related with PYL genes expression suggests that PYL gene expression is implicated in diverse roles.  For example, Tian et al. (Rice, 8:28, 1-13, 2015; see in particular abstract) teach that overexpression of rice OsPYL3 and OsPYL9 genes in transgenic rice resulted in improved stress (drought and cold) tolerance.  Also see Yu et al. (Front. Plant Sci. 8:1752, pages 1-13, 2017; see in particular abstract) who teach overexpression of PtPYRL1 or PtPYRL5 genes in transgenic Poplar displayed increased resistance to osmotic and cold stresses.  Thus one of skilled in the art would not expect all PYL genes would cause instantly claimed improved characteristics upon reducing or 
The specification does not teach disruption of which PYL gene expression in a plant would confer an economically important trait and which would not.  
In the absence of adequate guidance provided in the specification, it would require undue experimentation to determine which PYL gene would confer an economically useful trait upon reducing, silencing or knocking out its expression and which won’t.
Given the claim breadth, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate large PYL gene(s) derived from diverse source to determine which PYL genes and or combination of PYL gene(s) would produce a useful phenotype upon knocking out their expression in a plant.  See Genentech, Inc. v. Novo Nordisk, A/S,USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
The instantly claimed invention encompasses using, for example, sense, antisense, RNAi, micro RNA, or CRISPR/Cas9 based gene suppression methods to create transgenic plants or parts thereof exhibiting suppression of endogenous PYL genes (including PYL1 and PYL6 genes) in diverse plant species as encompassed by the breadth of claims to improve a plant trait characteristics, such as increase in seed or grain yield.
 The instant specification, however, only provides guidance on transformation of rice plants with recombinant CRISPR/Cas9 vectors targeted to knockout or silence expression of rice endogenous PYL1 and PYL6 genes.  The transgenic mutant plants exhibited improved growth, plant height and grain yield.  It is noted that the specification does not describe structure (sequences) of PLY1 and PYL6 genes of rice which were targeted by said CRISPR/Cas9 vectors.  See in particular, examples 1-5; pages 10-15.

Antisense suppression of gene expression is highly unpredictable, and the prior art suggests that success depends on the % identity between the sequence of the antisense construct and the target gene sequence.  See Elomaa et al. (Molecular Breeding, 2:41-50, 1996; paragraph bridging pages 47-48, in particular).  Also see Colliver et al. (Plant molecular Biology, 35:509-522, 1997) who teach that down regulating the expression of a gene family through antisense method is highly unpredictable.  Colliver et al. showed that transformation of bird's foot trefoil with a construct that was antisense to bean chalcone synthase resulted in transformants with increased levels of chalcone synthase transcripts due to increased transcription of other members of the gene family (see page 519 left column paragraph 2, in particular).  
The state-of-the-art teaches antisense molecules require 100% base pair conservation between the antisense molecule and its target. The Office contends that antisense and co-suppression operate by the same mechanism. Emery et al. (Current Biology 13:1768-1774, 2003) teach experiments in which a target sequence of a micro-RNA 
Furthermore, using DNA sequences to reduce expression of the endogenous corresponding gene using RNAi based suppression methods is highly unpredictable.  See for example, Arziman et al. (Nucleic Acids Research, 33:582-588, 2005; see in particular abstract and introduction) who teach that although a dsRNA should be designed to match to one specific gene, off-target effects can occur if siRNAs have sequence homology to genes that are not supposed to be targeted. The knockdown of target might differ depending on the efficiency of siRNA derived from long dsRNA. It is further maintained that the stability of a double-stranded RNA would also depend upon a number of factors, such as sequence composition (e.g., GC content), thermodynamic stability and sequence length etc.  
Applicant has not taught how one makes or isolates sequences with unspecified changes in the nucleotide sequences that would be used as RNA inhibitory sequences directed to endogenous (wild-type) PYL gene sequences derived from diverse sources encoding endogenous PYL proteins (including PYL1 and PYL6 proteins) to down-regulate/reduce or eliminate their expression in diverse plant sources as encompassed by Applicants' broad claims.  Applicant has not taught which regions of the respective polynucleotides can be used to amplify any of said polynucleotides or which regions can be used as a probe to isolate any of said polynucleotide sequences.  Applicant has not taught how antisense or co-suppression based methods of down-regulating the expression of endogenous gene sequences from diverse plant sources encoding endogenous PYL proteins(s) to down-regulate/reduce or eliminate their expression in diverse plant sources as 
In the absence of guidance, undue trial and error experimentation would have been required by one skilled in the art at the time the claimed invention was made to screen through the multitude of non-exemplified sequences, either by using non-disclosed fragments of sequences derived from diverse sources encoding endogenous PYL proteins (including PYL1 and PYL6 proteins) as probes or by designing primers to undisclosed regions of sequences encoding said PYL proteins (including PYL1 and PYL6 proteins) and isolating or amplifying fragments, subcloning the fragments, producing expression vectors and transforming plants therewith, in order to identify those, if any, that when over-expressed will reduce or eliminate expression or activity of endogenous PYL proteins (including PYL1 and PYL6 proteins) from diverse plant sources and which results in an improved trait as instantly claimed and as encompassed by the breadth of the claims.
	The claims also encompass down-regulating expression of endogenous PYL genes (including PYL1 and PYL6 genes) in diverse plant species by T-DNA insertion mutagenesis.  State of the art related with T-DNA mutagenesis is itself a highly unpredictable technique. For example, Bonawitz et al.,(Annu. Rev. Genet. 44: 337-363, 2010) teach that T-DNA insertional mutants in Arabidopsis with a complete block in the monolignol biosynthetic pathway (enzymes involved in lignin biosynthesis) resulted in the developmental growth arrest at the seedling stage.  See in particular, page 353, 2nd paragraph of right column.  In the absence of adequate guidance, it would require undue experimentation to determine how to make and use the claimed method for the full scope of down-regulating expression of endogenous PYL gene sequences (including PYL1 and PYL6 gene sequences) as encompassed by the breadth and the scope of the claims.

The state of art related with CRISPR/Cas9 (Paul et al., Plant Cell Reports; 35:1417-1427; 2016) clearly suggests that the efficiency of Cas9 editing among plants depends on plant species, genomic loci targeted, expression levels of gRNA and Cas9, among other factors.  The reference further teaches that Cas9:gRNA complexes routinely result off-target binding and cleavages which can result in unwanted mutations and chromosomal abnormalities.  See in particular, last four lines of last paragraph of left column on page 1418.
In the absence of adequate guidance, it would require undue experimentation, to design CRISPR/Cas9 system specifically targeting endogenous PYL genes (including PYL1 and PYL6 genes) in diverse plant species in any plant species to produce the claimed method as encompassed by the breadth and scope of the claims.
Thus in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims and plant cells or plants transformed therewith to identify those with improved characteristics as claimed upon reducing or eliminating the expression of any endogenous PYL genes (including PYL1 and PYL6 genes) in diverse plant species from diverse plant and non-plant species.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al. (WIPO, WO 2016/033230 Al; Published March 3, 2016) 
utler et al. teach a method for improving plant traits, comprising transforming plant cells with a recombinant DNA construct, comprising a nucleic acid sequence(s) encoding PYL protein(s), wherein said nucleic acid sequence(s) are mutated or edited using sgRNA-mediated Cas nucleases to encoded mutated PYL protein(s), wherein mutated PYL proteins include PYL1 and PYL6 mutated proteins belonging to PYL gene family. The method taught by Cutler et al., further teach that such mutation(s) also result in reducing the expression or activity of said PYL protein(s).  Cutler et al. further teach obtaining transgenic plant tissue, regenerated plant and obtaining transgenic seeds thereof expressing said mutant PYL proteins.  The reference further teaches that said plant is rice, corn, soybean, brassica plant or other economically important crop plant species.  The reference further teaches obtaining transgenic grain expressing said mutated PYL protein(s).  The reference further teaches that said transgenic plants exhibited improved characteristics, such as improved drought tolerance.  See in particular, abstract; paragraphs [00081] – [0199]; Tables 1-4; claims 1-33; Figures 1-12.	
Cutler et al. do not specifically teach selecting plants expressing mutated proteins exhibit improvements in plant height, heading stage, seed dormancy, yield or biomass. 
Given, Cutler et al. teach that reducing expression of PYL proteins (PYL1 and PYL6) in a plant improves drought tolerance, it would been obvious, it would have been obvious that said transgenic plant of Cutler et al. would have also exhibited any other characteristics including improvements in plant height, heading stage, seed dormancy, yield or biomass because drought tolerance is related to the property of expressing edited or mutated PYL gene expression in said transgenic plant cell or transgenic plant thereof.  Obviously this would also naturally flow from the teachings of the cited prior art as discussed above in the rejection by screening said transgenic plants for other economically important traits, and thus arrive at the Applicant’s invention with a reasonable expectation 
Applicant’s attention is drawn to MPEP 2145 [R-10.2019] II, 2nd paragraph which says:
“Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art”
"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art.

Conclusions
9.	Claims 1-5, 7, 8, 10 and 11 are rejected.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).